Citation Nr: 1706546	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  13-11 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for temporomandibular disorder (TMD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from February 1984 to April 2005 in the United States Marine Corps.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In September 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's TMD had its onset during active duty service and has been present since that time.  

2.  The Veteran's tinnitus had its onset during active duty service and has been present since that time.  


CONCLUSIONS OF LAW

1.  TMD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  Service connection on a direct basis may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  While not specifically enumerated as a chronic disease, tinnitus has been held to be an "organic disease of the nervous system," and can thus be service-connected based on continuity of symptomatology.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  As tinnitus and organic diseases of the nervous system are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d at 1338. 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including tinnitus and other organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).

With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308 (2007).  However, the Federal Circuit has also held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).


I.  TMD

The Veteran contends that he was initially diagnosed with TMD during service, that he has continued to experience symptoms, and that he has had current treatment for TMD.  See July 2010 claim; Apri 2013 Substantive Appeal; September 2016 Hrg. Tr. at 5.

An April 2003 service treatment record indicates that the Veteran complained of right ear and jaw pain.  The impression was TMD.  An October 2003 periodic dental record indicates that he did not have any temporomandibular joint (TMJ) dysfunction or pain.  His December 2004 retirement examination and report of medical history do not mention any TMJ dysfunction or pain.

A May 2008 private treatment record notes that the Veteran was issued an NTI appliance (a type of occlusal guard) for TMD.  

A September 2010 VA dental record and examination report notes that the Veteran was diagnosed with TMD during service in 2000/2001 and was also treated for TMD after service in 2005.  On examination, the Veteran had signs and symptoms of TMJ, including joint sounds on function and minor sensitivity.  Prior to reviewing the claims file, the examiner noted that "the [Veteran's] history and that of TMD finds no causal relationship between it and other incidents.  This is a standard type TMD unrelated to other circumstances.  I will not complet [sic] exam until I have reviewed the c-file and final opinion will be in there."  After reviewing the claims file, the examiner opined that he could not resolve the issue without resorting to speculation.  The examiner noted that the Veteran's routine care for TMD during service had no direct relationship with his current TMD many years later.

In this case, the evidence indicates that the Veteran has a current diagnosis of TMD and that he experienced TMD during service.  Thus, the first and second requirements for service connection have been satisfied.  The remaining and dispositive question is whether his current TMD is related to the TMD he had in service.  Simply put, was his TMD during service chronic or acute and transitory?

The Veteran contends that the September 2010 VA examiner's opinion is inadequate.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature generally do not provide a sufficient basis upon which to support a claim.  See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  Here, the VA examiner did not explain why he could not provide an opinion without resorting to speculation.  Furthermore, by indicating that there was no causal or direct relationship between the Veteran's TMD and other incidents, it appears that the examiner misunderstood the bases for establishing service connection.  Service connection may be granted for a chronic disability that has its onset during service.  The Veteran's military service does not necessarily have to directly cause the disability.  

The Board notes that the Veteran's statements and testimony are competent and credible evidence of a nexus with service.  He is competent to report the onset of his symptoms, and to note the continuity of such symptomatology.  Furthermore, the Board finds no reason to doubt the credibility of these statements.  Although the October 2003 periodic dental record and December 2004 retirement examination do note any TMJ dysfunction or pain, it is possible that he did not have any problems at that particular time and that he has had problems on and off since he was initially diagnosed in 2003.  


II.  Tinnitus

The Veteran contends that his tinnitus had its onset during service as a result of noise exposure from weapon fire and aircraft while working along the flight line during his 21 years of military service.  See July 2011 claim; September 2016 Hrg. Tr. at 9-11.  He testified that he began noticing ringing in his hears in 2000.  See September 2016 Hrg. Tr. at 10.  He stated that he did not report it at his separation examination because he did not think it was something that it was something that needed to be looked at and it was just "the norm" for him.  Id at 12. 

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to tinnitus.  Audiograms during service indicate that he was routinely exposed to noise and that he had steady noise exposure.  

The April 2011 VA examination report notes that the Veteran was exposed to noise from aircraft during service and that he had no civilian noise exposure because he worked in an office setting.  He stated that he had a 10-year history of severe tinnitus (since 2001).  The report notes a current diagnosis of tinnitus.  The examiner opined that it was less likely than not that the Veteran's tinnitus was related to noise exposure during service.  As rationale, she noted that there was no hearing loss or tinnitus documented in the Veteran's service treatment records.  She did not address the Veteran's lay statements regarding the onset of his tinnitus during service.  Thus, the Board finds the VA examiner's opinion has little probative value.  

On the other hand, the Veteran has provided competent and credible evidence of a nexus with service, i.e. the third requirement for service connection.  He is competent to report the onset of his symptoms, to identify the condition of tinnitus, and to describe a continuity of such symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  Furthermore, the Board finds no reason to doubt the credibility of these statements.  


III.  Conclusion

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Here, the Board finds that the service treatment records, lay statements, and current medical diagnoses of TMD and tinnitus, permit application of section 5107(b).  In other words, the evidence both for and against the claims is in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for TMD and tinnitus are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for TMD is granted.

Service connection for tinnitus is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


